Citation Nr: 1429750	
Decision Date: 07/01/14    Archive Date: 07/10/14	

DOCKET NO.  09-46 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by vertigo.

2.  Entitlement to service connection for chronic allergies.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976, and from December 2004 to December 2005, with additional service in the United States Air Force Reserves.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of June 2007, July 2007, and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a decision of April 2011, the Board denied entitlement to service connection for hepatitis B, a left hand condition, and a left knee condition.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for depression, vertigo, allergies, and tinnitus.  In a rating decision of September 2012, the RO granted entitlement to service connection for major depressive disorder.  Accordingly, the issue of entitlement to service connection for depression, which was formerly before the Board, is no longer on appeal.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed vertigo, chronic allergies, and tinnitus. 

In that regard, at the time of the Board's prior remand in April 2011, it was noted that the Veteran's depression, vertigo, and allergies preexisted his second period of active military service.  This was felt to be the case given the fact that the Veteran was treated for depression and vertigo in March 2001, and for allergies in August 2002.  Accordingly, the determinative issue was whether clear and unmistakable evidence demonstrated that the Veteran's preexisting depression, vertigo, and allergies were not aggravated beyond natural progression during his second period of active military service.  

Regarding the Veteran's claimed tinnitus, the Board noted that the Veteran's tinnitus was first documented in January 2006, just one month following his separation from his second period of active military service.  Moreover, there was some evidence indicating that the Veteran's tinnitus might be related to his vertigo and/or allergies, neither of which were (or presently are) service connected.  Under the circumstances, it was requested that the Veteran be afforded appropriate VA examinations in order to more accurately determine the nature and etiology of his claimed tinnitus, as well as his preexisting vertigo and allergies.  

A review of the record discloses that the Veteran did, in fact, undergo the aforementioned requested examinations in 2011.  However, those examinations failed to provide the opinions requested.  More specifically, while following a VA ear, nose and throat examination in June 2011, it was noted that the Veteran's vertigo was most probably the result of cervical arthralgia, no opinion was offered as to whether that vertigo was, in fact, "aggravated" during the Veteran's second period of active military service.  Moreover, while during the course of that same examination, it was noted that the Veteran's allergies/nasal congestion "could" be the result of the same cervical arthralgia, once again, no opinion was offered as to whether those allergies were aggravated during the Veteran's second period of active military service.  Finally, while following a VA audiometric examination, it was the opinion of the examining audiologist that the Veteran's tinnitus was not likely due to inservice acoustic trauma, no opinion was offered as to whether that tinnitus might in some way be causally related to the Veteran's vertigo and/or allergies.

Finally, the Board observes that, following a VA ear, nose and throat examination in March 2007, it was noted that, notwithstanding multiple references in the Veteran's file to vertigo and various allergic symptoms, the Veteran's file contained no evidence of any evaluations for those disabilities.  Moreover, following private otologic and audiometric examinations in September 2007, it was noted that the Veteran might be "malingering," in addition to feigning dizziness during testing in the physician's office.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA ear, nose and throat examination in order to more accurately determine the exact nature and etiology of his claimed vertigo, allergies, and tinnitus.  To the extent possible, this examination should be conducted by an examiner who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner should offer an opinion as to whether the Veteran's preexisting vertigo and/or allergy disorders clearly and unmistakably underwent a clinically-identifiable permanent increase in severity beyond natural progress during the Veteran's period of active military service.  

As regards the Veteran's claimed tinnitus, the examiner should additionally offer an opinion as to whether the Veteran's tinnitus at least as likely as not had its origin during, or is in some way the result of, the Veteran's second period of active military service.  Should it be determined that the Veteran's tinnitus is unrelated to his second period of active military service, an additional opinion is requested as to whether that tinnitus is in some way proximately due to, the result of, or aggravated by the Veteran's vertigo and/or allergies.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner(s) must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  


3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a disorder characterized by vertigo, chronic allergies, and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in October 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



